Citation Nr: 0628219	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
cervical spine disability.

2.  Entitlement to a higher assignable rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to 
September 1993.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2004, 
the veteran testified at a videoconference Board hearing.  In 
November 2004, the Board found new and material evidence to 
reopen the claim of service connection for low back 
disability, and remanded this issue and the increased rating 
for PTSD issue to the RO for further development.  


FINDINGS OF FACT

1.  The veteran's low back disability is a congenital defect.

2.  The evidence does not show that the veteran sustained a 
superimposed disease or injury to the low back during 
service.

3.  The veteran's PTSD is essentially manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 



CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor is low back disability 
proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310, 4.9, 4.57 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in February and 
March 2001.  The letters predated the April 2002 rating 
decision.  Moreover, another VCAA letter was issued to the 
veteran in December 2003.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves an increased rating issue, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection and the claim 
for an increased rating.  The Board notes that in March 2006, 
a letter was issued to the veteran with regard to evidence 
necessary to establish a disability rating as it pertains to 
the service connection issue, and the type of evidence 
necessary to establish an effective date, as it pertains to 
the increased rating issue.  In any event, despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in February and March 2001, and December 
2003 which advised him of the evidence necessary to support 
his service connection and increased rating claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to service connection and entitlement 
to an increased rating, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains multiple VA 
examinations with regard to both issues on appeal.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.


I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction 
between congenital and acquired defects.  Service connection 
for congenital or developmental defect is precluded by 
38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General 
Counsel has distinguished between congenital or developmental 
defects, for which service connection is precluded by 
regulation, and congenital or hereditary disease, for which 
service connection may be grated, if initially manifested in 
or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed 
Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 
(1990).  Defects were defined as "structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 
(1990).  However, congenital or development defects may be 
service-connected where a superimposed injury occurs during, 
or as a result of, active service.  VAOPGCPREC 82-90.

The veteran has claimed that she sustained a low back injury 
during service.  Service medical records do reflect multiple 
complaints related to the cervical spine, and complaints of 
mid-back pain.  In January 1992, the veteran complained of 
back pain in the upper thoracic region, in between her 
shoulder blades.  It was noted that etiology was uncertain 
but may have been due to an injury at home and then an 
exacerbation at work of lifting boxes.  A January 1992 x-ray 
examination of the thoracic spine was normal.  In April 1992, 
she reported that she slipped and fell while getting out of 
the bathtub, however, she complained of mid-thoracic back 
pain, not low back pain.  A February 1993 service medical 
record reflects that the veteran was in a motor vehicle 
accident two days prior, and sustained multiple contusions, 
and a cervical strain.  A service medical record dated a week 
later reflected a finding of resolving cervical strain.  The 
service medical record does not reflect any findings related 
to the lumbar spine.  An examination conducted for separation 
purposes in September 1993 reflects that the 'spine, other 
musculoskeletal' was clinically evaluated as normal, and does 
not reflect any findings related to the low back.

The veteran underwent a VA examination in April 1995 and 
while she complained of neck pain for the past three years 
due to a fall down stairs in service, she did not reference 
any low back pain.

Private medical records reflect that the veteran sought 
treatment for low back pain in October 1996.  An x-ray showed 
a question of a congenital fusion of L4-5 and the disc space 
was dramatically decreased in the area.  No fractures were 
noted.  The assessment was lumbar pain.  She was referred to 
physical therapy for soft tissue exercises.  Four days later, 
the veteran was involved in a motor vehicle accident after 
leaving physical therapy.  The assessment was exacerbation of 
a lumbar strain.  Treatment records dated in November 1996 
reflect complaints of low back pain.

In July 1997, the veteran underwent a VA examination.  She 
reported that during service she incurred an injury to her 
neck and lower back when she fell down stairs while she was 
on crutches post-bunionectomy.  She reported back pain since 
then with pain going up and down the back, getting worse in 
the lower back.  Upon physical examination, the examiner 
diagnosed disc space narrowing of the lumbar spine with early 
fusion.

In September 1997, the veteran underwent an independent 
medical examination of the spine.  She gave a history of the 
onset of discomfort in the neck during service.  With regard 
to her low back, she reported that he first complaints were 
when she was pregnant with her child in 1993.  Upon physical 
examination and x-ray examination, the examiner's impression 
was congenital appearing fusion bodies of L4-5.  The examiner 
noted that the veteran's low back complaints were somewhat 
mechanical in origin.  She had obviously abnormal mechanics 
in the low back from the standpoint of what appeared to be 
congenital fusion at L4-5, however, disc spaces were well-
maintained at the level above and the level below.  She did 
not have a strong suggestion of symptoms consistent with a 
spinal stenosis, however, there was a possibility that this 
could be present based on review of x-rays, however, an MRI 
or CT myelogram would be a more definitive study to show 
whether this was present or not.  The examiner noted that her 
low back discomfort which began during her pregnancy in 1993 
was best managed by a weight reduction program and a series 
of exercises.  She denied a history that would suggest the 
low back discomfort was related to any type of trauma or 
specific injury episode.

A May 1999 private medical record reflects that in 
approximately January 1999, the veteran fell and sustained 
trauma to her back.  She had temporary low back pain at that 
time but in approximately April 1999 began having constant 
back pain.  On physical examination and x-ray examination, 
the examiner diagnosed mechanical low back pain; congenital 
fusion L4-5; possible disc herniation; and, radiculopathy 
left lower extremity.

In January 2001, the veteran underwent a VA examination of 
the lumbar spine with a nurse practitioner.  The veteran 
reported that the onset of aggravation was in 1993 while she 
was pregnant and working in supply.  She reported that her 
job required lifting heavy boxes of paper and other products.  
She reported that the combination of lifting and the 
pregnancy aggravated her low back congenital condition.  Upon 
physical and x-ray examinations, the examiner's impression 
was probable congenital fusion of L4/5 with associated 
probable neural foraminal encroachment.  The examiner opined 
that the veteran's military service job in supply, lifting 
heavy parcels, aggravated the low back lumbar spine condition 
beyond the normal progression of the disability.  In February 
2002, the examiner offered an addendum opinion.  The examiner 
stated that the veteran's low back may be partially fused 
leading to degenerative disc disease or incomplete disc.  
When reviewing all three diagnostic x-rays and MRI, the 
lumbar spine possibly did not totally fuse due to congenital 
condition but did alter the mechanics of the back causing 
premature degenerative disc disease of the lumbar spine.  The 
examiner noted that the entire file was reviewed nothing that 
there are no entries for low back pain in the service medical 
records.  All documentation refers to mid-spine and c-spine.  
The examiner noted confusion as to why the claim was 
submitted if there was no record of injury or aggravation.  
The veteran sought medical care frequently, and the examiner 
could only assume that there was no injury or aggravation 
during military service due to lack of documented low back 
pain events.  In January 1990, the veteran did complain of 
mid and c-spine pain due to lifting boxes.  This event could 
have aggravated her existing condition but that is apparently 
not the claim.  The examiner explained that the initial 
conclusion in June 2001 was based on the veteran's report and 
x-rays provided.  In April 2002, the examiner offered another 
addendum opinion.  The examiner was inclined to think that 
the veteran's current lumbar pain was congenital or due to a 
motor vehicle accident in 1999.  The examiner relied on the 
September 1997 examiner's finding that her low back 
discomfort which began during pregnancy in 1993 was best 
managed by a weight reduction program and a series of 
exercises, and that she did not give a history that would 
suggest the low back discomfort was related to any type of 
trauma or specific injury episode.  The examiner noted that 
if her back pain was due to an inservice cause, she would 
have mentioned it to the September 1997 examiner.  The 
examiner also opined that back pain during pregnancy is not 
uncommon and hers may have been aggravated due to the 
congenital nature of the lumbar spine.

In October 2005, the veteran underwent another VA 
examination.  The veteran described her low back condition as 
a birth defect with the onset of pain in 1993.  She reported 
that even though she has a congenital spine condition, she 
never had back pain until she was in service.  She reported 
that she was pregnant and working in supply at the time of 
injury.  She reported that the combination of lifting and the 
pregnancy aggravated her back condition, and she was moved to 
a clerical job after the injury.  Upon physical examination, 
the examiner diagnosed low back pain secondary to congenital 
fusion with subsequent osteoarthritis.  The veteran also 
claimed bilateral lower extremities radicular pain secondary 
to congenital low back condition.  The examiner noted the 
veteran's birth defect and noted the veteran's report that 
she did not have spine pain, cervical, thoracic or lumbar 
pain, until she was in service.  The examiner reviewed the 
service medical records and was unable to locate any entries 
regarding low back pain or a low back injury as reported by 
the veteran.  Any documentation regarding a back condition 
was specifically reported as c-spine or mid back.  The 
veteran sought medical care frequently during her three years 
of service, and the examiner concluded that had a low back 
condition occurred it would likely be documented.  The record 
showed complaints of mid and c-spine pain in January 1990 
which was confusing as her date of enlistment began in April 
1990, however, she remained in service another three years 
after claiming this condition.  Medical records showed that 
she was in a motor vehicle accident in 1999.  The veteran did 
not reference this accident at the examination.  The examiner 
concluded that the veteran did not have a history or service 
medical record documentation that would suggest a low back 
condition.  There is no documented history relating to any 
type of trauma or specific injury while in service.  Based on 
this data, and a thorough record review, the examiner opined 
that current low back pain was more likely a progression of 
congenital birth defect and was not aggravated beyond normal 
progression during her three years of military service.  
There was no documentation of a low back condition in 
service.

Based on a review of the service medical records and 
examinations on file, the Board concludes that there is no 
medical evidence to support a finding that the veteran's low 
back disability was incurred during service.  Upon review of 
the veteran's service medical records on file, and post-
service medical records, the objective medical evidence 
reflects that the veteran has low back pain secondary to 
congenital fusion with subsequent osteoarthritis.  The 
probative evidence of record reflects that the veteran's low 
back disability is congenital in origin.  As noted, the 
October 2005 examiner opined that the current low back pain 
is more likely a progression of a congenital birth defect.  
Congenital or developmental defects may not be service-
connected because they are not diseases or injuries under the 
law.  Thus, as a congenital deformity, direct service 
connection could not be awarded.  See 38 C.F.R. § 4.9.  VA 
regulations specifically prohibit service connection for a 
congenital defect, unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  

The veteran has claimed that despite her congenital 
condition, her low back pain began in service and was due to 
an in-service injury.  There is no evidence, however, to 
support a finding that the veteran sustained a disease or 
injury of the low back during service.  As has been noted in 
her examinations of record, the veteran had active service 
for approximately three and a half years and had multiple 
physical ailments and complaints during service.  The 
veteran's service medical records, however, do not reflect 
any complaints related to the low back, nor do they reflect 
any injury to the low back.  The veteran has repeatedly 
maintained that her low back pain began in 1993 while 
pregnant and due to heavy lifting.  The service medical 
records for this period, however, do not reflect any 
complaints of low back pain during this period of service.  
As noted, the veteran complained of upper thoracic pain in 
January 1992 due to lifting, however, there were no 
complaints recorded relating to the low back.  Subsequent 
records also reflect complaints related to the mid-thoracic 
spine and cervical spine, but no complaints related to her 
low back.  At the July 1997 examination, she reported that 
she injured her low back when she fell down stairs during 
service, however, service medical records do not support any 
such contention.  Additionally, prior to this examination and 
subsequent to this examination, the veteran did not report 
any history of sustaining a low back injury due to falling 
down stairs.  Thus, there is no evidence of a superimposed 
disease or injury during service.

The veteran has also claimed entitlement to service 
connection for a low back disability under a secondary 
theory.  She has claimed that her low back disability was 
aggravated by her service-connected cervical spine 
disability.  Interestingly, the veteran has never claimed any 
such aggravation during any of her post-service private or VA 
examinations.  As noted, the veteran has repeatedly claimed 
that her low back disability is as a result of an injury 
sustained during service.  In any event, the Board notes that 
there is no objective evidence to support any such claimed 
aggravation.  

In view of the aforementioned, since the competent evidence 
shows that the veteran's low back disorder is a congenital 
defect and the preponderance of the evidence is against a 
finding of a superimposed injury or disability, there is no 
basis for granting service connection for a low back 
disability in this case.  There is no basis for reasonable 
doubt so as to resolve this matter in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, the 
veteran's claim of service connection for low back disability 
is denied.

II.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, the Board notes that the symptoms listed in VA's 
general rating formula for mental disorders is not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for anxiety disorder 
with occupational and social impairment with occasional 
decreased in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for anxiety disorder 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for anxiety disorder 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for anxiety disorder 
with total occupational and social impairment, due to 
symptoms such as the following:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See Id.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; and, a GAF between 71 to 80 is indicative that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

Service medical records reflect that in December 1990, she 
volunteered for inpatient alcohol dependency treatment but 
when she attempted suicide in January 1991 she was sent to an 
alcoholism recovery department.  Service medical records also 
reflect that in January 1991 she was mugged and sustained 
facial trauma.  She was admitted to the alcoholism recovery 
center on February 5 and discharged on March 12, 1991.  The 
veteran reported a history of alcohol abuse starting at an 
early age, and physical and sexual abuse.  She reported that 
she was possibly sexually assaulted during her last period of 
intoxication.  The discharge diagnoses were alcohol 
dependence in remission, and histrionic personality traits.  
An examination preformed for separation purposes in September 
1993 reflects that he psychiatric state was clinically 
evaluated as normal.

Private treatment records from the Hawkins -Lindstrom Clinic 
dated in May 1995 through May 1999 reflect diagnoses of 
depression, bulimia, and PTSD.  

In February 2001, the veteran claimed entitlement to service 
connection for PTSD due to being mugged and assaulted during 
service.

A May 2001 treatment record from the Counseling Consortium 
reflects a diagnosis of adjustment disorder with depression 
and PTSD.  The examiner assigned a GAF score of 55 to 60.  

In June 2001, the veteran underwent a VA examination.  She 
was polite and courteous throughout the examination.  She 
presented well socially, and no unusual behaviors or 
mannerisms were observed.  She was open and verbal during the 
interview and did not appear to be guarded or defensive.  She 
was quite articulate and expressed herself well during the 
interview.  She was alert and oriented.  The veteran reported 
that her first year in service was difficult, as there were 
only three females in her small unit.  She reported that 
during that time she was raped.  She reported that alcohol 
was involved and she did not report the rape.  She reported a 
suicide attempt shortly after the rape.  She also reported 
that while walking to an AA meeting, she was mugged.  During 
her early days in service, she was occasionally assaulted by 
male service members but she did not report the assaults.  
After service, she worked as a waitress and a real estate 
loan officer.  In December 2000, she quit because she was 
unable to physically do the job because of Parkinson's 
disease.  While working she had good reviews and had received 
raises.  She presented well socially.  She reported that 
"everyone likes her."  She tends to isolate but does have 
friends and interacts with family.  She has been married 
since 1991 and has two children.  She reported that her PTSD 
symptoms were triggered by a recent event where her two 
children were sexually assaulted while at daycare.  The 
examiner noted that the veteran was able to spontaneously 
describe a number of symptoms suggestive of PTSD.  She has 
intrusive thoughts of the rape.  She has nightmares about 
both the rape and the mugging incident.  She tends to avoid 
reminders of the rape and becomes anxious when talking about 
this.  She has hypervigilance as characterized by the need to 
sit with her back against the wall when in restaurants and a 
need to check doors and windows when at home to ensure that 
they are locked.  She noted that she has an exaggerated 
startle response.  She startles easily when others come up 
behind her unexpectedly.  

Her mental status examination was essentially unremarkable.  
She maintained adequate eye contact, and her voice was normal 
in tone and pace.  She tended to speak with a soft voice, and 
it was necessary to ask her to repeat her responses on 
occasion.  Her affect was mildly blunted, but she was able to 
smile spontaneously and could respond to humor.  Her 
underlying mood appeared to be mildly anxious.  She tracked 
the conversation well, and no impairment of concentration nor 
attention span was noted.  Her memory appeared to be 
functionally intact.  Psychomotor activity was within normal 
limits.  Her thinking was logical and goal oriented, and 
there were no indications of a thought disorder.  

The examiner opined that there were sufficient symptoms of 
PTSD present.  The examiner opined that there were no 
significant psychosocial stressors noted beyond those imposed 
by her current psychological difficulties and unemployment.  
The examiner assigned a GAF score of 65, nothing that the 
veteran has an excellent work history and that work was 
interrupted primarily because of symptoms of her Parkinson's 
disease.  She presents well socially, has been able to 
maintain friendships, and has been able to maintain well 
within her marriage.  She has a history of alcohol misuse but 
currently denies using alcohol.  

In July 2004, the veteran testified as to her PTSD 
symptomatology such as avoidance, nightmares, flashbacks, and 
panic attacks.

In March 2005, the veteran underwent another VA examination.  
She was pleasant, cooperative and outgoing throughout the 
examination.  She presented well socially and no unusual 
behaviors nor mannerisms were observed.  She was open and 
verbal during the diagnostic interview, and did not appear to 
be guarded nor defensive.  She expressed herself well during 
the interview.  She spoke in complete sentences and her 
speech was easily understood.  She appeared to be of average 
intelligence based on verbal skills and manner of 
presentation.  No cognitive difficulties were detected.  
Grooming and hygiene were satisfactory.  She was alert and 
oriented.  

The history reported was consistent with the prior 
examination report.  The veteran reported a panic disorder, 
occurring as frequent as 3 times a day, ranging to every 
other day.  She reported that they were more frequent under 
stress.  When experiencing a panic attack, she reported 
symptoms such as rapid breathing, sweating, rapid heart beat, 
sense of impending doom, flight reaction, and becoming shaky.  
She denied having nightmares but reported night sweats.  She 
has an exaggerated startle response.  She reported that she 
is jumpy if someone comes around the corner unexpectedly.  
She is hypervigilant.  She has intrusive thoughts of trauma, 
but tends to avoid reminders.  She will not dress 
provocatively for fear that this may trigger an urge in 
someone to sexually assault her.  

The examiner noted that in spite of multiple mental symptoms, 
mental status examination was fairly unremarkable.  She 
maintained good eye contact, and her voice was normal in tone 
and pace.  Affect was full ranging and appropriate.  She was 
able to smile spontaneously and would respond to humor.  She 
described her underlying mood as somewhat anxious.  She 
tracked the conversation well and no impairment of 
concentration nor attention span was noted.  Psychomotor 
activity was within normal limits.  Her memory was 
functionally intact.  Her thinking was logical and goal-
oriented, and there were no indications of a thought 
disorder.  

The examiner diagnosed depressive disorder, not otherwise 
specified, in partial remission; panic disorder; eating 
disorder; and, sufficient symptoms to make a diagnosis of 
PTSD.  The examiner noted that the only service-connected 
psychiatric impairment was PTSD.  While she has panic 
symptoms, an eating disorder, and depression, these were not 
due to service.  Based solely on the diagnosis of PTSD, the 
examiner assigned a GAF score of 65.  The examiner opined 
that her PTSD was not of such severity as to prevent all 
types of work.  She reported that work ended, in large part, 
because of physical problems.  She has been able to maintain 
a long-term marital relationship and reported that she has a 
good relationship with her husband.  When employed, she was 
able to interact appropriately with coworkers and 
supervisors.  She demonstrated good social skills but was 
slightly socially withdrawn.  She is intellectually capable 
and should have no difficulty understanding, remembering, and 
carrying out detailed as well as simple directions.  Her 
judgment and insight appear to be intact.  She denied 
difficulties with drugs or alcohol.  If continued benefits, 
she should be able to mange these in her own best interests.

The June 2001 VA examiner conducted another examination of 
the veteran in September 2005.  The veteran presented well 
socially and exhibited no unusual behavior nor mannerisms.  
She was open and verbal during the diagnostic interview, and 
did not appear to be guarded nor defensive.  The examiner did 
not detect any obvious impression management.  She spoke in 
complete sentences and her speech was easily understood.  She 
appeared to be of average intelligence based upon verbal 
skills and manner of presentation.  The examiner did not 
detect any cognitive difficulties.  Grooming and hygiene were 
satisfactory.  She was alert and oriented.  On mental status 
examination, she maintained good eye contact and voice was 
normal in tone and pace.  Affect was full ranging and 
appropriate.  She was able to smile spontaneously and could 
respond to humor.  She described her underlying mood as being 
somewhat apprehensive and anxious.  She tracked the 
conversation well and no impairment of concentration nor 
attention span was noted.  While she complained of some 
difficulties with memory, this was not readily apparent on 
examination.  Psychomotor activity was within normal limits.  
Her thinking was logical and goal-oriented, and there were no 
indications of a thought disorder.  

The examiner felt that a diagnosis of PTSD continued to be 
warranted based on signs, symptoms, and history of trauma.  
She also carries a diagnosis of panic disorder, and while she 
had difficulties with depression in the past, this appeared 
to be well controlled.  The examiner diagnosed depressive 
disorder, not otherwise specified, in partial remission with 
medications was warranted.  She also has a past history of 
bulimia but this appeared to be well controlled at present.  
The examiner assigned a GAF score of 60, noting that it was 
most reflective of current functioning.  She has an extensive 
work history which ended because of physical rather than 
psychological problems.  She is intellectually capable and 
should have no difficulty understanding, remembering, and 
carrying out detailed as well as simple directions.  While 
she feels somewhat uncomfortable around strangers, she has 
demonstrated in the past an ability to interact well with 
coworkers and supervisors.  She has reduced stress tolerance 
and at times this may impact her concentration.  Her judgment 
and insight were intact.  She should be able to maintain the 
brief and superficial contact with others in work settings 
necessary for many types of work.  She is in receipt of 
Social Security Administration disability benefits due to her 
Parkinson's disease.  The examiner noted that the GAF score 
of 60 was assigned based solely on her PTSD symptoms.  

The Board finds that after reviewing the evidence of record 
and in light of the applicable rating criteria, the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent for her service-connected 
PTSD.  Although the veteran has reported regular panic 
attacks, it appear that the PTSD symptoms do not generally 
fall within the criteria for the next higher rating of 50 
percent.  In that regard, in order for a 50 percent 
evaluation to be warranted, the veteran's symptomatology 
would have to be indicative of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired judgment; impaired abstract thinking; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  Upon review of the examinations on 
file, none of these symptoms were shown on objective 
examination.  In fact, as noted, the veteran presented well 
socially, she was open and verbal, expressed herself well, 
spoke in complete sentences and her speech was easily 
understandable.  No impaired judgment or impaired abstract 
thinking was exhibited.  As discussed, the veteran's PTSD is 
mainly manifested by nightmares, night sweats, 
hypervigilance, and intrusive thoughts of the traumas she has 
experienced.    

Upon initial diagnosis of PTSD in June 2001, the examiner 
assigned a GAF score of 65, and the March 2005 examiner also 
assigned a GAF score of 65.  Such score is indicative of mild 
symptoms or some difficulty in social, occupational, or 
school functioning.  However, the September 2005 examiner, 
who had conducted the June 2001 examination, assigned a lower 
GAF score of 60.  The Board also acknowledges the GAF score 
of 55 to 60 assigned by the examiner from the Counseling 
Consortium, however, the examiner does not clarify whether 
the score was assigned based on solely PTSD, or a combination 
of PTSD and nonservice-connected adjustment disorder with 
depression.  Also there is no indication that the examiner 
conducted a mental status examination.  In any event, 
although the veteran's GAF score has been reduced by 5 points 
since her initial VA examination, such GAF scores are 
indicative of moderate symptoms such as difficulty in social, 
occupational, or social functioning.  The Board notes, 
however, that a GAF score reflects merely an examiner's 
opinion of functioning levels and in essence represents an 
examiner's characterization of the level of disability that 
by regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Nevertheless, it is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  
In the Board's view, however, the demonstrated symptomatology 
does not meet he regulatory criteria for a rating in excess 
of 30 percent.  The objective findings on record reflect that 
the veteran has an excellent work history, interacting well 
with coworkers and supervisors, until she stopped working due 
to her Parkinson's disease.  Her work history ended due to 
physical problems, not psychological problems.  The examiners 
have opined that she could maintain brief and superficial 
contact with others in the work settings necessary for many 
types of work.  The veteran is married without any marital 
difficulties, has two children with whom she has a good 
relationship, and has maintained friendships.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected PTSD has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


